Citation Nr: 1417875	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left arm disorder. 

2.  Entitlement to an initial compensable rating for right first ingrown toenail.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and acid reflux. 

7.   Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 2006 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake, Utah.  As relevant, initial noncompensable ratings were assigned for the Veteran's bilateral plantar fasciitis and bilateral knee disabilities.  During the pendency of the appeal, an April 2011 rating decision granted initial ratings of 10 percent for such disabilities.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such claims remain in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Therefore, those issues have been characterized as shown on the first page of this decision.

In September 2013 the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.   

Also in September 2013, the Veteran submitted a statement regarding the impact that his service-connected disabilities have on his psychiatric condition.  He is advised that, if he would like to file a claim for service connection for an acquired psychiatric disorder, he should so inform the RO.   

In February 2014, the Veteran filed a claim for Paragraph 30 benefits for a temporary total for convalescence as a result of surgery to remove his gallbladder.  Therefore, as such issue has been raised, but has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Veteran's representative's February 2014 Appellant's Brief, an October 2013 VA examination referable to GERD, and VA treatment records dated through April 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, with the exception of the aforementioned February 2014 claim for Paragraph 30 benefits, the Veteran's VBMS file only contains documents duplicative of those in Virtual VA.  While the AOJ has not had an opportunity to review the October 2013 VA examination report and more recent VA treatment records, as the Veteran's claims, with the exception of that involving his right first ingrown toenail, are being remanded, the AOJ will have the opportunity to consider such in the readjudication of his claims.  Moreover, regarding the claim decided herein, as such records do not address such disability, or provide only duplicative information regarding the Veteran's in-service September 2006 surgery of the partial removal of his right great toenail, such records are irrelevant to such claim and there is no prejudice to the Veteran in the Board proceeding with a final decision on the matter at this time.

The issues of entitlement to service connection for left arm disorder and entitlement to higher initial ratings for the Veteran's lumbar strain, bilateral knee disabilities, GERD and acid reflux, and bilateral plantar fasciitis are addressed in the REMAND section of this decision and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's right first ingrown toenail is manifested by pain; however, such is contemplated in his 10 percent rating for bilateral plantar fasciitis, and his right first ingrown toenail is not manifested by any additional symptomatology, to include limitation of motion or impairment of function. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ingrown first toenail have not been met. 38 U.S.C.A. 38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7819 (2008), (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right first ingrown toenail from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for right first ingrown toenail was granted and an initial rating was assigned in the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, have been obtained and considered.  Furthermore, the Veteran has not identified any additional, relevant records that have not been requested or obtained.  The Board notes that the Veteran submitted additional VA and private treatment records, and Virtual VA contains VA treatment records dated through April 2013 and an October 2013 VA examination report; however, there is no indication in those records that there are outstanding records pertinent to his service-connected right first ingrown toenail.  

Additionally, the Veteran was afforded VA examinations in December 2008 and March 2011.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right first ingrown toenail as they include an interview with the Veteran, a review of the record, and an examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 
      
Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently rated as noncompensable for his right first ingrown toenail.  Such disability is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board notes that the regulations pertaining to rating skin disabilities were revised during the pendency of the Veteran's claim, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.   Because the current claim was received prior to that date, on September 15, 2008, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or rated on impairment of function.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

At the Veteran's December 2008 VA examination, he reported that he had an ingrown toenail over the past two years and he treated it multiple times, but it continued to reoccur.  He reported sticking, squeezing, and sharp pain, with a severity of 5 out of 10.  It was exacerbated with walking.  He had no functional impairment related to this condition.  On examination, there was an ingrown toenail.   

The Veteran was afforded another VA examination in March 2011.  At such time, it was noted that, over the last several years, his condition was intermittent.  About four to five times a year he will get an ingrown toenail that becomes infected to the point that he cannot wear his normal foot gear and has to wear flip flops.  He treats it with antibiotic cream and gauze; he has not sought any care for it since leaving military service.  He has not been on any oral antibiotics or systemic treatments, or had any systemic symptoms.   On examination, there was no evidence of a current ingrown toenail or active infection.  There was also no redness, tenderness, or drainage around the nail of the right great toe.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an initial compensable rating for his right first ingrown toenail.  There is no evidence that such ingrown toenail results in symptomatology that more nearly approximates a deep or superficial scar that covers an area in excess of 6 of 144 square inches, respectively (Diagnostic Code 7801 and 7802); limited motion (Diagnostic Code 7801); instability (Diagnostic Code 7803); pain on examination (Diagnostic Code 7804); or limitation of function of the great toe (7805).  The Board notes that the Veteran reported that, when his toenail becomes ingrown, he had pain; however, there is no evidence of on pain on examination.  Specifically, at the time of the December 2008 and March 2011 VA examination, physical evaluation of the right great toe only noted an ingrown toenail at the time of the first VA examination.  Moreover, there were no symptoms noted at the time of either examination, to include pain.

The Board acknowledges that the Veteran has reported pain in connection with experiencing an ingrown toenail and the record reflects that the Veteran is in receipt of a 10 percent rating for bilateral plantar fasciitis, which contemplates bilateral foot pain.  Therefore, the Board finds that, to assign a separate compensable rating for foot pain associated with the Veteran's right ingrown toenail would be tantamount to pyramiding as such symptomatology is already contemplated in his rating for bilateral plantar fasciitis.  See Esteban, supra.  Moreover, as there is no additional symptomatology associated with such disability, an initial compensable rating is not warranted. 

In reaching such decision, the Board has also carefully considered the Veteran's contentions with respect to the nature of his ingrown toenail and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings assigned to his ingrown toenail and bilateral plantar fasciitis.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected ingrown toenail.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right first ingrown toenail; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the  determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right first ingrown toenail with the established criteria found in the rating schedule.  The Board finds that the Veteran's right first ingrown toenail symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, while such results in pain, he has already been compensated for such in connection with his 10 percent disability rating for bilateral plantar fasciitis.  Moreover, there is no additional symptomatology, to include limitation of motion or functional impairment associated with such disability.  Specifically, at the December 2008 VA examination, it was stated that there was no functional impairment related to his right first ingrown toenail.  The March 2011 VA examiner stated that the Veteran was a student and there were no specific restrictions or limitations on his usual duties as a result of his right first ingrown toenail.   Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not show, and the Veteran has not alleged, that his right first ingrown toenail renders him unemployable.  In fact, as noted above, he was found to have no functional impairment, specific restrictions, or limitations as a result of his right first ingrown toenail.   Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record in connection with the claim adjudicated herein and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for right first ingrown toenail.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107. 


ORDER

An initial compensable rating for right first ingrown toenail is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran should be scheduled for a new VA examination for his claim of entitlement to service connection for a left arm disorder.  The Veteran asserts that he hurt his left shoulder during service when he was lifting weights, and a May 2008 service treatment record reflects a diagnosis of sprained bicep.  The December 2008 VA examiner stated that there was no pathology to render a specific diagnosis.  At the March 2011 VA examination the VA examiner stated that the Veteran did not have a diagnosis and the Veteran turned down his offer to do an MRI study.  However, the Veteran's treatment records include a November 2010 diagnosis of a pulled bicep tendon.  Thus, the Board finds that the Veteran should be afforded another VA examination so as to determine whether he has a current left arm disorder and, if so, whether such is related to his military service.     

The Board finds that the Veteran warrants new VA examinations for his service-connected back and bilateral knee disabilities in order to determine the current nature and severity of such service-connected conditions.  The Veteran was afforded VA examinations in December 2008 and March 2011; however, the VA examination did not discuss his range of motion after repetitive use nor were any limitations of his range of motion based on pain, weakness, fatigability, or incoordination discussed.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran should be afforded new VA examinations that discuss all the relevant diagnostic criteria, including any limitations after repetitive use.   
  
The Board also finds that the Veteran should be afforded a new VA examination for his bilateral plantar fasciitis.  While the Veteran was afforded VA examinations in  December 2008 and March 2011, he discussed in statements received September 2013 that his bilateral plantar fasciitis has increased in severity.  Additionally, in an April 2012 VA treatment note, it was stated that the Veteran's pain had increased in severity with his bilateral plantar fasciitis.  Therefore, he should be afforded a new VA examination so as to determine the current nature and severity of such disability.

Furthermore, the Veteran was afforded a VA examination in October 2013 in order to assess his claims for service connection for hiatal hernia and esophageal spasms.  At such time, the Veteran's GERD and acid reflux were evaluated.  Therefore, the AOJ should consider such VA examination report in connection with the Veteran's claim of entitlement to a higher initial rating for GERD and acid reflux, to include whether his hiatal hernia and esophageal spasms are part and parcel of such disability.  Similarly, in the readjudication of all remanded claims, the AOJ should consider the entirety of the evidence, to include all evidence associated with the record either in the paper or paperless claims files since the April 2011 supplemental statement of the case. 

Finally, while on remand, the Veteran should be requested to identify any outstanding treatment records referable to his left arm disorder as well as his service-connected lumbar, bilateral knee, GERD and acid reflux, and bilateral plantar fasciitis disabilities.  After securing any necessary authorization from him, all identified treatment records, to include those from the Salt Lake VA Medical Center dated from April 2013 to the present, should be obtained for consideration in his appeal.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records referable to his left arm disorder as well as his service-connected lumbar, bilateral knee, GERD and acid reflux, and bilateral plantar fasciitis disabilities.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Salt Lake VA Medical Center dated from April 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his alleged left arm disorder. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current diagnoses referable to the left arm, to include any disorder associated with the biceps, that has been present at any time from September 2008 to the present.  In offering such opinion, the examiner should reconcile his findings with the remainder of the evidence of record, to include the December 2008 and March 2011 VA examinations that found no current diagnosis of a left arm disorder and the November 2010 VA treatment note that the Veteran had a diagnosis of a pulled bicep tendon.

(B)  If the Veteran has a current diagnosis of a left arm disorder at any time from September 2008 to the present, the examiner should offer an opinion as to whether it is at least likely as not (50 percent or greater probability) related to his military service, to include his May 2008 diagnosis of a sprained bicep. 

In offering any opinion, the examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology associated with the left arm, to include the bicep.  Any opinion expressed should be accompanied by a complete rationale.    

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his lumbar strain.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's lumbar strain.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees.  

The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner should identify the nature and severity of any neurological manifestations associated with the lumbar spine disability.   

The examiner should also address the impact such disability has on the Veteran's employability. 

All opinions expressed should be accompanied by a rationale.

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected patellofemoral syndrome of the right and left knees.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should specifically address the range of motion (flexion and extension) of the bilateral knees, to include a measurement of where pain begins; any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; the presence of lateral instability or recurrent subluxation; and any meniscus abnormality. 

The examiner should also address the impact such disabilities have on the Veteran's employability. 

All opinions expressed should be accompanied by a rationale.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral plantar fasciitis. Any indicated evaluations, studies, and tests should be conducted. The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral plantar fasciitis, to include any limitation of motion. 

The examiner should also address the impact such disability has on the Veteran's employability. 

All opinions expressed should be accompanied by a rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record either in the paper or paperless claims files since the April 2011 supplemental statement of the case.  In the readjudication of the Veteran's claim of entitlement to a higher initial rating for GERD and acid reflux, the AOJ should specifically consider the October 2013 VA examination report, to include whether his hiatal hernia and esophageal spasms are part and parcel of such disability.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


